This is a companion case to that of Cooke et al. v. Sinopoulo, No. 31426, 194 Okla. 352, 151 P.2d 791. The issues of law and fact are identical save for the name of the plaintiff in error and the amount involved. The same authorities are cited and the same contentions are made here as were made in the former case. What we have therein said is controlling here in every detail. For this reason the syllabus in the above case is adopted as the syllabus herein.
Judgment affirmed.
CORN, C. J., GIBSON, V.C.J., and RILEY, OSBORN, BAYLESS, HURST, and DAVISON, JJ., concur.